                                   UNITED STATES DISTRICT COURT 
                                  CENTRAL DISTRICT OF CALIFORNIA 


                                     CIVIL MINUTES ­ GENERAL 
     Case No.     2:18­cv­09497­GW (SK)                                     Date    December 19, 2018 
     Title        Fred Lee Davis v. Nancy A. Berryhill 
 
  
     Present: The Honorable       Steve Kim, United States Magistrate Judge 
                     Connie Chung                                                n/a 
                     Deputy Clerk                                     Court Reporter / Recorder 

              Attorneys Present for Plaintiff:                   Attorneys Present for Defendant: 
                       None present                                          None present 
     Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE 
        Plaintiff is a state prisoner who previously sued the Social Security Administration for 
supplemental security income benefits from June 14, 2010 through December 15, 2011, when 
he was incarcerated.  (Case No. 18­cv­06616, ECF No. 1 at 14, 18).  The Court dismissed that 
case because Plaintiff failed to pay the required filing fee.  (Id., ECFs 7­8).  Plaintiff, proceeding 
in forma pauperis, has refiled the complaint against Respondent, but it fails to allege any 
factual or legal basis for relief.  Indeed, the Complaint sets forth no cogent set of facts or 
comprehensible legal claims.  Demanding payment of retroactive benefits in conclusory fashion 
is not sufficient to allege a factual or legal error that might plausibly entitle Plaintiff to relief.  
See 28 U.S.C. §§ 1915(e)(2), 1915A(b); Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662, 
678 (2009).   
       Therefore, Plaintiff is ORDERED TO SHOW CAUSE by or before January 25, 2019 
why this action should not be dismissed for failure to state a claim upon which relief may be 
granted.  Plaintiff may satisfy and discharge this order to show cause by filing an amended 
complaint that sets forth the precise decision by the SSA that he is challenging and the 
necessary facts and legal theories to show why that decision is alleged to be legally or factually 
wrong.  Alternatively, Plaintiff may voluntarily dismiss this action using the attached Notice of 
Voluntary Dismissal form.  Plaintiff is cautioned that failure to file a notice of 
voluntary dismissal or timely response to this order may result in involuntary 
dismissal of this action for failure to prosecute and obey court orders.  See Fed. R. 
Civ. P 41(b); L.R. 41­1. 




CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                Page 1 of 1
